DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-8 and 17-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 7-8 and 17-18 recite “the inner member comprises a reduced diameter portion”. This renders the claims indefinite, as the phrase “a reduced diameter portion” is vague and unclear (i.e. “reduced” with respect to what?). Appropriate correction is required. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4, 6-7, 9, 11-12, 14, 16-17, and 19-20 are rejected under 35 U.S.C. 102a1 as being anticipated by Kupfer (US 6,081,965).
Regarding claims 1 and 11, Kupfer discloses a hold open rod comprising: an inner member (Figures 1-2, considered elements 3 and 12); an outer member (Figures 1-2, element 2) configured to have the inner member slide in and out of the outer member; and a noncircular dampening member (Figures 2 and 6, element 29) arranged on the inner member and also within the outer member, the noncircular dampening member being configured to dampen movement of at least one of the following: the inner member and the outer member (See column 4, lines 11-24).  
Regarding claims 2 and 12, Kupfer discloses a locking mechanism (Figures 1-4, considered combination of at least elements 16 and 20) configured to selectively lock the inner member and the outer member with respect to each other.  
Regarding claims 4 and 14, Kupfer discloses wherein the noncircular dampening member comprises a lobed shaped member.  
Regarding claims 6 and 16, Kupfer discloses wherein the noncircular dampening member is configured to rotate about the inner member. Examiner notes that element 29 of Kupfer is entirely capable of rotating about element 3.
Regarding claims 7 and 17, Kupfer discloses wherein the inner member comprises a reduced diameter portion (Figure 2, element 3) and the noncircular dampening member is arranged on the reduced diameter portion (See Figure 2).  
Regarding claims 9 and 19, Kupfer discloses comprising a fastener for attaching the hold open rod to a door or hatch (Figure 2, element 13).
Regarding claim 20, Kupfer discloses a hold open rod comprising: an inner member (Figures 1-2, considered elements 3 and 12); an outer member (Figures 1-2, element 2) configured to have the inner member slide in and out of the outer member; and a first noncircular dampening member (Figures 2 and 6, multiple element 29s are illustrated) arranged on the inner member, the first noncircular dampening member being configured to dampen movement of at least one of the following: the inner member and the outer member, a second noncircular dampening member (Figures 2 and 6, multiple element 29s are illustrated) arranged in the outer member, the second noncircular dampening member being configured to dampen a movement of at least one of the following: the inner member and the outer member.


Claims 1, 3, 11, and 13 are rejected under 35 U.S.C. 102a1 as being anticipated by Serkh et al. (US 6,612,408) (hereinafter Serkh).
Regarding claims 1 and 11, Serkh discloses a hold open rod comprising: an inner member (Figures 1-2, considered at least element 208); an outer member (Figures 1-2, considered at least element 201) configured to have the inner member slide in and out of the outer member; and a noncircular dampening member (Figures 4-5, element 209) arranged on the inner member and also within the outer member, the noncircular dampening member being configured to dampen movement of at least one of the following: the inner member and the outer member.  
Regarding claims 3 and 13, Dent discloses wherein the noncircular dampening member comprises a polygonal shaped member (See at least Figure 4, surface of elements 251 are a closed plane figure bounded by straight lines, and therefore element 209 is considered to satisfy the limitation “comprises a polygonal shaped member”).  


Claims 1, 3, 11, and 13 are rejected under 35 U.S.C. 102a1 as being anticipated by Namiki et al. (US 7,228,949) (hereinafter Namiki).
Regarding claims 1 and 11, Namiki discloses a hold open rod comprising: an inner member (Figure 1, considered at least element 19); an outer member (Figure 1, considered at least element 10) configured to have the inner member slide in and out of the outer member; and a noncircular dampening member (Figure 1, element 20) arranged on the inner member and also within the outer member, the noncircular dampening member being configured to dampen movement of at least one of the following: the inner member and the outer member.  
Regarding claims 3 and 13, Namiki discloses wherein the noncircular dampening member comprises a polygonal shaped member (See at least Figures 1-2, multiple surfaces of element 20 are considered to be a closed plane figure bounded by straight lines, and therefore element 20 is considered to satisfy the limitation “comprises a polygonal shaped member”).  



Claims 1, 4-8, 11, and 14-18 are rejected under 35 U.S.C. 102a1 as being anticipated by Zimmer et al. (US 8,348,028) (hereinafter Zimmer).
Regarding claims 1 and 11, Zimmer discloses a hold open rod comprising: an inner member (Figures 1-8, considered at least elements 70-72 and 35); an outer member (Figures 1-8, considered at least element 11) configured to have the inner member slide in and out of the outer member; and a noncircular dampening member (Figure 6-8, element 60) arranged on the inner member and also within the outer member, the noncircular dampening member being configured to dampen movement of at least one of the following: the inner member and the outer member.  
Regarding claims 4-8, and 14-18, Zimmer discloses wherein: the noncircular dampening member comprises a three-lobed shaped member (See Figure 6, at least three “lobes” are illustrated); the noncircular dampening member is configured to rotate about the inner member (Examiner notes that element 60 is not fixed, and is entirely capable of rotation); and the inner member comprises a reduced diameter portion and the noncircular dampening member is arranged on the reduced diameter portion (See Figures 4-5, the location of element 60 is considered to be on a “reduced diameter portion” of the inner member with respect to other portions of the inner member).  


Claims 1-2, 4-12, and 14-20 are rejected under 35 U.S.C. 102a1 as being anticipated by Young (US 5,535,861) (hereinafter Young).
Regarding claims 1 and 11, Young discloses a hold open rod comprising: an inner member (Figure 1, considered at least element 20); an outer member (Figure 1, considered at least element 12) configured to have the inner member slide in and out of the outer member; and a noncircular dampening member (Figures 1 and 2d, element 22, See column 3, lines 13-25, “the under surface of the flange 23 has elastomer removed as indicated by notches 34. This facilitates the flexing of flanges 23 away from backing plates 26 significantly reducing the force exerted against the inner surface of cylinder 12. While these notches are shown extending only partially through the flange 23, for greater flexibility (and ease of manufacture) notches 34 may extend completely through the flange, at some cost to the integrity of the part. The desired flexibility can be varied by varying the thickness of flange 23, the depth and width of notches 34, and the hardness of the elastomer.”) arranged on the inner member and also within the outer member, the noncircular dampening member being configured to dampen movement of at least one of the following: the inner member and the outer member.  
Regarding claims 2, and 12, Young discloses a locking mechanism configured to selectively lock the inner member and the outer member with respect to each other (See embodiment illustrated in Figure 4, See column 4, lines 5-58).  
Regarding claims 4-8, and 14-18, Young discloses wherein: the noncircular dampening member comprises a three-lobed shaped member (See Figure 2b, at least three “lobes” are illustrated); the noncircular dampening member is configured to rotate about the inner member (Examiner notes that multiple element 22 are not fixed, and is entirely capable of rotation); and the inner member comprises a reduced diameter portion and the noncircular dampening member is arranged on the reduced diameter portion (See Figure 1, the location of multiple element 22 is considered to be on a “reduced diameter portion” of the inner member with respect to other portions of the inner member).  
Regarding claims 9 and 19, Young discloses comprising a fastener for attaching the hold open rod to a door or hatch (Figure 1, element 15).
Regarding claim 10, Young discloses wherein the hold open rod is attached to an aircraft (See Figure 3, column 3, lines 53-67).  
Regarding claim 20, Young discloses a hold open rod comprising: an inner member (Figure 1, considered at least element 20); an outer member (Figure 1, considered at least element 12) configured to have the inner member slide in and out of the outer member; and a noncircular dampening member (Figures 1 and 2d, element 22, See column 3, lines 13-25, “he under surface of the flange 23 has elastomer removed as indicated by notches 34. This facilitates the flexing of flanges 23 away from backing plates 26 significantly reducing the force exerted against the inner surface of cylinder 12. While these notches are shown extending only partially through the flange 23, for greater flexibility (and ease of manufacture) notches 34 may extend completely through the flange, at some cost to the integrity of the part. The desired flexibility can be varied by varying the thickness of flange 23, the depth and width of notches 34, and the hardness of the elastomer.”) arranged on the inner member, the first noncircular dampening member being configured to dampen movement of at least one of the following: the inner member and the outer member, a second noncircular (Figure 1 illustrates multiple element 22) dampening member arranged in the outer member, the second noncircular dampening member being configured to dampen a movement of at least one of the following: the inner member and the outer member.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 5, 8, 13, 15, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kupfer (US 6,081,965)
Regarding claims 3, 5, 8, 13, 15, and 18, Kupfer discloses the noncircular dampening member is configured to rotate about the inner member (See Figures 1-2); and the inner member comprises a reduced diameter portion and the noncircular dampening member is arranged on the reduced diameter portion (See Figures 1-2).  Kupfer does not explicitly disclose wherein the noncircular dampening member comprises a three-lobed shaped member or wherein the noncircular dampening member comprises a polygonal shaped member.  Examiner notes, however, that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the noncircular dampening member such that it comprises a three-lobed shaped member or a polygonal shaped member, since it has been held that changes in shape, form, or configuration of components of a device are obvious absent persuasive evidence that the particular shape, form, or configuration would be found significant to a person of ordinary skill in the art. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). Such modifications are not critical to the design and would have produced no unexpected results. In addition, the prior art element performs the function specified in the claim in substantially the same manner as the function is performed by the corresponding element described in the specification, and such structure are considered art recognized equivalent structures and would have functional at least equally as well. It would have been obvious to modify the device in this way for the purpose of providing an alternative arrangement that would have functioned at least equally as well.


Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Kupfer (US 6,081,965) in view of Young (US 5,535,861) (hereinafter Young).
Regarding claim 10, Kupfer does not explicitly disclose wherein the hold open rod is attached to an aircraft.  Young, however, teaches that it is known in the art to configure a hold open rod comprising: an inner member (Figure 1, considered at least element 20); an outer member (Figure 1, considered at least element 12) configured to have the inner member slide in and out of the outer member; and a noncircular dampening member (Figures 1 and 2d, element 22, See column 3, lines 13-25,) arranged on the inner member and also within the outer member, the noncircular dampening member being configured to dampen movement of at least one of the following: the inner member and the outer member, and wherein the hold open rod is attached to an aircraft (See Figure 3, column 3, lines 53-67). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the hold open rod of Kupfer such that it is attached to an aircraft, since it is known in the art to use hold open rods for various purposes on aircraft (i.e. an aircraft engine cowling, as taught by Young), and the hold open rod of Kupfer would function as intended when used in this manner. Additionally, all the claimed elements were known in the prior art as evidenced above, and one of ordinary skill in the art could have combined the elements as claimed, or substituted one known element for another, using known methods with no change in their respective functions. Such a combination or substitution would have yielded predictable results to one of ordinary skill in the art at the time the invention was made, since the elements perform as expected and thus the results would be expected. MPEP 2143 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN B REPHANN whose telephone number is (571)270-7318. The examiner can normally be reached Monday-Friday 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN B REPHANN/Examiner, Art Unit 3634